Order filed February 15, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00973-CR
                                  ____________

                  CHRISTOPHER SHANE ARTZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-DCR-067131

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit #11, a
Compact Disk containing an interview of Christopher Artz.
      The clerk of the 240th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit #11, a Compact Disk containing an interview
of Christopher Artz, on or before February 21, 2019. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to
return the original of State's Exhibit #11, a Compact Disk containing an interview
of Christopher Artz, to the clerk of the 240th District Court.



                                               PER CURIAM